UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1461


In Re: BRIAN WILLIAM SCHUMAKER,

                    Petitioner.




                         On Petition for Writ of Habeas Corpus.


Submitted: July 18, 2017                                          Decided: July 27, 2017


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and HAMILTON, Senior Circuit
Judge.


Petition dismissed by unpublished per curiam opinion.


Brian William Schumaker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian William Schumaker, a native and citizen of Canada and a federal prisoner,

filed a petition for an original writ of habeas corpus. Schumaker seeks the immediate

execution of his final order of removal so that he may be turned over to the custody of the

Department of Homeland Security and removed to Canada now rather than at the

conclusion of his federal sentence. This court ordinarily declines to entertain original

habeas corpus petitions under 28 U.S.C. § 2241 (2012), and this case provides no reason

to depart from the general rule. Moreover, we find that the interest of justice would not

be served by transferring the case to the district court. See 28 U.S.C. § 1631 (2012).

Accordingly, we deny Schumaker leave to proceed in forma pauperis and dismiss the

petition. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                  PETITION DISMISSED




                                            2